EXHIBIT 10.4

TAX PROTECTION AGREEMENT

THIS TAX PROTECTION AGREEMENT (this “Agreement”) is made and entered into as of
May 13, 2013 by and among ARMADA HOFFLER PROPERTIES, INC., a Maryland
corporation (the “REIT”), ARMADA HOFFLER, L.P., a Virginia limited partnership
(the “Partnership”), and the contributors listed on the signature page to this
Agreement (the “Contributors”).

WHEREAS, pursuant to those certain Contribution Agreements, dated as of
January 28, 2013, January 31, 2013, February 1, 2013, February 11,
2013, February 12, 2013 and February 16, 2013 (the “Contribution Agreements”),
the Contributors are contributing (the “Contribution”), as applicable, their
partnership interests in New Armada Hoffler Properties I, LLC, a Virginia
limited liability company, New Armada Hoffler Properties II, LLC, a Virginia
limited liability company, and certain other entities which are the direct or
indirect owners of the respective properties described on Exhibit A to the
Contribution Agreements, to the Partnership in exchange for common partnership
units of limited partnership interest in the Partnership (“Units”);

WHEREAS, it is intended for federal income tax purposes that the Contribution
for Units will be treated as a tax-deferred contribution of assets to the
Partnership for Units under Section 721 of the Code;

WHEREAS, in consideration for the agreement of the Contributors to make the
Contribution, the parties desire to enter into this Agreement regarding certain
tax matters as set forth herein; and

WHEREAS, the REIT and the Partnership desire to evidence their agreement
regarding amounts that may be payable in the event of certain actions being
taken by the Partnership regarding the disposition of certain of the contributed
assets and regarding certain minimum debt obligations of the Partnership and its
subsidiaries.

NOW, THEREFORE, in consideration of the promises and the mutual representations,
warranties, covenants and agreements contained herein and in the Contribution
Agreements, the parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS

To the extent not otherwise defined herein, capitalized terms used in this
Agreement have the meanings ascribed to them in the Partnership Agreement (as
defined below).

“Accounting Firm” has the meaning set forth in the Section 4.2.

“Agreement” has the meaning set forth in the Preamble.



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to each Gain Limitation Property,
the percentage applied to the Protected Gain to determine the amount of monetary
damages per Section 4.1(a), as set forth on Schedule 2.1(d).

“Bottom Guarantee” has the meaning set forth in Section 3.1.

“Cash Consideration” has the meaning set forth in Section 2.1(a).

“Closing Date” means the date on which the Contribution will be effective.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contribution” has the meaning set forth in the Recitals.

“Contribution Agreements” has the meaning set forth in the Recitals.

“Contributors” has the meaning set forth in the Preamble.

“Deficit Restoration Obligation” means a written obligation by a Protected
Partner to restore part or all of its deficit capital account in the Partnership
upon the occurrence of certain events (which written obligation may provide for
an indemnity in favor of the REIT as general partner of the Partnership).

“Gain Limitation Property” means (i) each of the properties identified on
Schedule 2.1(b)(i) and Schedule 2.1(b)(ii) hereto as a Gain Limitation Property;
(ii) any direct or indirect interest owned by the Partnership in any entity that
owns an interest in a Gain Limitation Property, if the disposition of that
interest would result in the recognition of Protected Gain by a Protected
Partner; and (iii) any other property that the Partnership directly or
indirectly receives that is in whole or in part a “substituted basis property”
as defined in Section 7701(a)(42) of the Code with respect to a Gain Limitation
Property.

“Guaranteed Amount” means the aggregate amount of each Guaranteed Debt that is
guaranteed at any time by Partner Guarantors.

“Guaranteed Debt” means any loans incurred (or assumed) by the Partnership or
any of its subsidiaries that are guaranteed by Partner Guarantors at any time
after the Closing Date pursuant to Article 3 hereof.

“Indirect Owner” means, in the case of a Protected Partner that is an entity
that is classified as a partnership, disregarded entity or subchapter S
corporation for federal income tax purposes, any person owning an equity
interest in such Protected Partner, and in the case of any Indirect Owner that
itself is an entity that is classified as a partnership, disregarded entity or
subchapter S corporation for federal income tax purposes, any person owning an
equity interest in such entity.

“Minimum Liability Amount” means, for each Protected Partner, the amount set
forth next to such Protected Partner’s name on Schedule 3.1(a) hereto, of which
an aggregate of $325,000 will be guaranteed by the Partner Guarantors pursuant
to Section 3.1

 

2



--------------------------------------------------------------------------------

immediately after the Closing Date. The aggregate Minimum Liability Amount shall
not exceed $103,000,000. To the extent negative tax capital accounts of the
Protected Partners, determined as of the Closing Date, exceed $103,000,000, the
Minimum Liability Amounts of the Protected Partners shall be reduced pro rata
such that the aggregate Minimum Liability Amount equals $103,000,000.

“Nonrecourse Liability” has the meaning set forth in Treasury Regulations
Section 1.752-1(a)(2).

“Partner Guarantors” means those Protected Partners who have guaranteed any
portion of the Guaranteed Debt.

“Partnership” has the meaning set forth in the Preamble.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of May 13, 2013, as amended,
and as the same may be further amended in accordance with the terms thereof.

“Partnership Interest Consideration” has the meaning set forth in
Section 2.1(a).

“Protected Gain” shall mean the gain that would be allocable to and recognized
by a Protected Partner for federal income tax purposes under Section 704(c) of
the Code in the event of the sale of a Gain Limitation Property in a fully
taxable transaction. The initial amount of Protected Gain with respect to each
Protected Partner shall be determined as if the Partnership sold each Gain
Limitation Property in a fully taxable transaction on the Closing Date for
consideration equal to the Section 704(c) Value of such Gain Limitation Property
on the Closing Date, and is set forth on Schedule 2.1(b)(i) and Schedule
2.1(b)(ii) hereto. Gain that would be allocated to a Protected Partner upon a
sale of a Gain Limitation Property that is “book gain” (for example, any gain
attributable to appreciation in the actual value of the Gain Limitation Property
following the Closing Date or any gain resulting from reductions in the “book
value” of the Gain Limitation Property following the Closing Date) shall not be
considered Protected Gain. As used in this definition, “book gain” is any gain
that would not be required under Section 704(c) of the Code and the applicable
regulations to be specially allocated to the Protected Partners for federal
income tax purposes.

“Protected Partner” means those persons set forth as Protected Partners on
Schedule 2.1(a), and any person who (i) acquires Units from a Protected Partner
in a transaction in which gain or loss is not recognized in whole or in part and
in which such transferee’s adjusted basis for federal income tax purposes is
determined in whole or in part by reference to the adjusted basis of the
Protected Partner in such Units, (ii) has notified the Partnership of its status
as a Protected Partner and (iii) provides all documentation reasonably requested
by the Partnership to verify such status, but excludes any person that ceases to
be a Protected Partner pursuant to this Agreement.

“Section 704(c) Value” means the fair market value of any Gain Limitation
Property as of the Closing Date, as determined by the Partnership and as set
forth next to each Gain Limitation Property on Schedule 2.1(c) hereto.
Notwithstanding the preceding sentence, with respect to each Gain Limitation
Property, the Section 704(c) Value shall not exceed the “Maximum Agreed Value”
set forth next to each Gain Limitation Property on Schedule 2.1(c) hereto.

 

3



--------------------------------------------------------------------------------

“Subsidiary” means any entity in which the Partnership owns a direct or indirect
interest that owns a Gain Limitation Property on the Closing Date or that
thereafter is a successor to the Partnership’s direct or indirect interests in a
Gain Limitation Property.

“Successor Partnership” has the meaning set forth in Section 2.1(b).

“Tax Protection Period” means, (i) with respect to Article II of this Agreement,
(X) with respect to the Gain Limitation Properties set forth on Schedule
2.1(b)(i), the period commencing on the Closing Date and ending at 12:01 AM on
May 13 2023, and (Y) with respect to the Gain Limitation Properties set forth on
Schedule 2.1(b)(ii), the period commencing on the Closing Date and ending at
12:01 AM on May 13 2020, and (ii) with respect to Article III of this Agreement,
the period commencing on the Closing Date and ending at 12:01 AM on May 13,
2023.

“Units” has the meaning set forth in the Recitals.

ARTICLE 2

RESTRICTIONS ON DISPOSITIONS OF

GAIN LIMITATION PROPERTIES

2.1 Restrictions on Disposition of Gain Limitation Properties.

(a) The Partnership agrees for the benefit of each Protected Partner, for the
term of the Tax Protection Period, not to directly or indirectly sell, exchange,
transfer, or otherwise dispose of a Gain Limitation Property or any interest
therein, without regard to whether such disposition is voluntary or involuntary,
in a transaction that would cause any Protected Partner to recognize any
Protected Gain.

Without limiting the foregoing, the term “sale, exchange, transfer or
disposition” by the Partnership shall be deemed to include, and the prohibition
shall extend to:

 

  (i) any direct or indirect disposition by any direct or indirect Subsidiary of
any Gain Limitation Property or any interest therein;

 

  (ii) any direct or indirect disposition by the Partnership of any Gain
Limitation Property (or any direct or indirect interest therein) that is subject
to Section 704(c)(1)(B) of the Code and the Treasury Regulations thereunder; and

 

  (iii) any distribution by the Partnership to a Protected Partner that is
subject to Section 737 of the Code and the Treasury Regulations thereunder.

Without limiting the foregoing, a disposition shall include any transfer,
voluntary or involuntary, by the Partnership or any Subsidiary in a foreclosure
proceeding, pursuant to a deed in lieu of foreclosure, or in a bankruptcy
proceeding.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, this Section 2.1 shall not apply to a voluntary,
actual disposition by a Protected Partner of Units in connection with a merger
or consolidation of the Partnership pursuant to which (1) the Protected Partner
is offered as consideration for the Units either cash or property treated as
cash pursuant to Section 731 of the Code (“Cash Consideration”) or partnership
interests and the receipt of such partnership interests would not result in the
recognition of gain for federal income tax purposes by the Protected Partner
(“Partnership Interest Consideration”); (2) the Protected Partner has the right
to elect to receive solely Partnership Interest Consideration in exchange for
his Units, and the continuing partnership has agreed in writing to assume the
obligations of the Partnership under this Agreement; (3) no Protected Gain is
recognized by the Partnership as a result of any partner of the Partnership
receiving Cash Consideration; and (4) the Protected Partner elects or is deemed
to elect to receive solely Cash Consideration.

(b) Notwithstanding the restriction set forth in this Section 2.1, the
Partnership and any Subsidiary may dispose of any Gain Limitation Property (or
any interest therein) if such disposition qualifies as a “like-kind exchange”
under Section 1031 of the Code, or an involuntary conversion under Section 1033
of the Code, or other transaction (including, but not limited to, a contribution
of property to any entity that qualifies for the non-recognition of gain under
Section 721 or Section 351 of the Code, or a merger or consolidation of the
Partnership with or into another entity that qualifies for taxation as a
“partnership” for federal income tax purposes (a “Successor Partnership”)) that,
as to each of the foregoing, does not result in the recognition of any taxable
income or gain to any Protected Partner with respect to any of the Units;
provided, however, that in the case of a “like-kind exchange” under Section 1031
of the Code, if such exchange is with a “related party” within the meaning of
Section 1031(f)(3) of the Code, any direct or indirect disposition by such
related party of the Gain Limitation Property or any other transaction prior to
the expiration of the two (2) year period following such exchange that would
cause Section 1031(f)(1) of the Code to apply with respect to such Gain
Limitation Property (including by reason of the application of
Section 1031(f)(4) of the Code) shall be considered a violation of this
Section 2.1 by the Partnership.

ARTICLE 3

ALLOCATION OF LIABILITIES; GUARANTEE AND DEFICIT RESTORATION OBLIGATION
OPPORTUNITY; NOTIFICATION OF REDUCTION OF LIABILITIES; COOPERATION REGARDING
ADDITIONAL ALLOCATION OF LIABILITIES

3.1 Minimum Liability Allocation.

(a) During the Tax Protection Period, the Partnership will offer to each
Protected Partner the opportunity, in the Partnership’s discretion, either
(i) to enter into a “bottom dollar guarantee” of certain liabilities of the
Partnership (substantially in the form set forth in Schedule 3.1(b)) pursuant to
which the lender for the guaranteed liability is required to pursue all other
collateral and security for the guaranteed liability (other than any “bottom
dollar guarantees”) prior to seeking to collect on such a guarantee, and the
lender shall have recourse against the guarantor only if, and solely to the
extent that, the total amount recovered by the lender with respect to the
guaranteed liability after the lender has exhausted its remedies is less than
the

 

5



--------------------------------------------------------------------------------

aggregate of the guaranteed amounts with respect to such liability, and the
maximum aggregate liability of each partner for all guaranteed liabilities shall
be limited to the amount actually guaranteed by such partner (a “Bottom
Guarantee”) or (ii) to enter into a Deficit Restoration Obligation, in such
amount or amounts so as to cause a special allocation of partnership liabilities
to such Protected Partner for purposes of Section 752 of the Code such that the
Protected Partner’s allocable share of Partnership liabilities equals such
Protected Partner’s Minimum Liability Amount and to cause a special allocation
of partnership liabilities for purposes of Section 465 of the Code that
increases the Protected Partner’s “at risk” amount such that the Protected
Partner’s “at-risk” amount equals such Protected Partner’s Minimum Liability
Amount. In order to minimize the need for Protected Partners to enter into such
Bottom Guarantees or Deficit Restoration Obligations, the Partnership will use
the additional method under Treasury Regulations Section 1.752-3(a)(3) to
allocate Nonrecourse Liabilities considered secured by a Gain Limitation
Property to the Protected Partners to the extent that the “built-in gain” with
respect to those properties exceeds the amount of the Nonrecourse Liabilities
considered secured by such Gain Limitation Property allocated to the Protected
Partners under Treasury Regulations Section 1.752-3(a)(2). In the event that
applicable Treasury Regulations (the “Applicable Rules”) are issued which modify
the requirements for bottom dollar guarantees to be effective in causing special
allocations of partnership liabilities to Protected Partners for purposes of
Section 752 of the Code and/or Section 465 of the Code, the Partnership, at its
option and in its sole discretion, may agree to work with the Protected Partners
together to modify such bottom guarantees to the extent necessary such that they
will be effective under the Applicable Rules.

(b) Following the Tax Protection Period, the Partnership, at its option and in
its sole discretion, may continue to make available the Bottom Guarantee and/or
Deficit Restoration Obligation opportunities provided for in Section 3.1(a)
above, provided that Partnership shall be under no obligation to do so.

3.2 Notification Requirement. During the Tax Protection Period, the Partnership
shall provide prior written notice to a Protected Partner if the Partnership
intends to repay, retire, refinance or otherwise reduce (other than due to
scheduled amortization) the amount of liabilities with respect to a Gain
Limitation Property in a manner that would cause a Protected Partner to
recognize gain for federal income tax purposes as a result of a decrease of the
Protected Partner’s share of Partnership liabilities below the Minimum Liability
Amount (determined as of the Closing Date)

3.3 Additional Allocation of Liabilities. If the Partnership provides notice to
a Protected Partner pursuant to Section 3.2, the Partnership shall cooperate
with the Protected Partner to arrange an additional allocation of liabilities of
the Partnership to the Protected Partner in such amount or amounts so as to
increase the amount of partnership liabilities allocated to such Protected
Partner for purposes of Section 752 of the Code by an amount necessary to
prevent the Protected Partner from recognizing gain for federal income tax
purposes up to the Minimum Liability Amount (determined as of the Closing Date)
as a result of the intended repayment, retirement, refinancing or other
reduction (other than scheduled amortization) in the amount of liabilities with
respect to a Gain Limitation Property, including, without limitation, offering
to the Protected Partner the opportunity, in the Partnership’s discretion,
either (i) to enter into additional Bottom Guarantees (substantially in the form
set forth in Schedule 3.1(b)) or (ii)

 

6



--------------------------------------------------------------------------------

to enter into additional Deficit Restoration Obligations, in either case to the
extent of the amount of the Minimum Liability Amount (determined as of the
Closing Date). In order to minimize the need to make additional special
allocations of liabilities of the Partnership pursuant to the preceding
sentence, the Partnership will use the additional method under Treasury
Regulations Section 1.752-3(a)(3) to allocate Nonrecourse Liabilities considered
secured by a Gain Limitation Property to the Protected Partner to the extent
that the “built-in gain” with respect to those properties exceeds the amount of
the Nonrecourse Liabilities considered secured by such Gain Limitation Property
and allocated to the Protected Partner under Treasury Regulations
Section 1.752-3(a)(2).

3.4 Deficit Restoration Obligation. The Partnership will maintain an amount of
indebtedness of the Partnership that is considered “recourse” indebtedness
(taking into account all of the facts and circumstances related to the
indebtedness, the Partnership and the general partner) equal to or greater than
the sum of the amounts subject to a Deficit Restoration Obligation of all
Protected Partners and other partners in the Partnership. The Deficit
Restoration Obligation shall be conclusively presumed to cause the Protected
Partner to be allocated an amount of liabilities equal to the Deficit
Restoration Obligation amount of such Protected Partner for purposes of Sections
465 and 752 of the Code, provided that (1) the Partnership maintains an amount
of debt that is considered “recourse” indebtedness (determined for purposes of
Section 752 of the Code and taking into account all of the facts and
circumstances related to the indebtedness, the Partnership and the general
partner) equal to the aggregate Deficit Restoration Obligation amounts of all
partners of the Partnership and (2) all other terms and conditions of the
Partnership Agreement with respect to such Deficit Restoration Obligation are
met.

ARTICLE 4

REMEDIES FOR BREACH

4.1 Monetary Damages. In the event that the Partnership breaches its obligations
set forth in Article 2 or Article 3, with respect to a Protected Partner, the
Protected Partner’s sole remedy shall be to receive from the Partnership, and
the Partnership shall pay to such Protected Partner as damages, an amount equal
to:

 

  (a) in the case of a violation of Article 2, the aggregate federal, state, and
local income taxes incurred by the Protected Partner or an Indirect Owner with
respect to the Protected Gain that is allocable to such Protected Partner under
the Partnership Agreement as a result of the disposition of the Gain Limitation
Property times the Applicable Percentage; and

 

  (b) in the case of a violation of Article 3, the aggregate federal, state and
local income taxes incurred by the Protected Partner or an Indirect Owner as a
result of the income or gain allocated to, or otherwise recognized by, such
Protected Partner with respect to its Units by reason of such breach.

plus in the case of either (a) or (b), an amount equal to the aggregate federal,
state, and local income taxes payable by the Protected Partner or an Indirect
Owner as a result of the receipt of any payment required under this Section 4.1.

 

7



--------------------------------------------------------------------------------

For the avoidance of doubt, so long as the Partnership provides the
opportunities referenced in Sections 3.1 and 3.3 and complies with the
notification requirement of Section 3.2, the Partnership shall have no liability
pursuant to this Section 4.1 in the event it is determined that a Protected
Partner has not been specially allocated for purposes of Section 752 of the Code
an amount of partnership liabilities equal to such Protected Partner’s Minimum
Liability Amount or is not treated as receiving a special allocation of
partnership liabilities for purposes of Section 465 of the Code that increases
such Protected Partner’s “at risk” amount by an amount equal to such Protected
Partner’s Minimum Liability Amount. Furthermore, the Partnership shall have no
liability pursuant to this Section 4.1 if the Partnership merges into another
entity treated as a partnership for federal income tax purposes or the Protected
Partner accepts an offer to exchange its Units for equity interests in another
entity treated as a partnership for federal income tax purposes so long as, in
either case, such successor entity assumes or agrees to assume the Partnership’s
obligations pursuant to this Agreement.

For purposes of computing the amount of federal, state, and local income taxes
required to be paid by a Protected Partner (or Indirect Owner), (i) any
deduction for state income taxes payable as a result thereof actually allowed in
computing federal income taxes shall be taken into account, and (ii) a Protected
Partner’s (or Indirect Owner’s) tax liability shall be computed using the
highest federal, state and local marginal income tax rates that would be
applicable to such Protected Partner’s (or Indirect Owner’s) taxable income
(taking into account the character and type of such income or gain) for the year
with respect to which the taxes must be paid, without regard to any deductions,
losses or credits that may be available to such Protected Partner (or Indirect
Owner) that would reduce or offset its actual taxable income or actual tax
liability if such deductions, losses or credits could be utilized by the
Protected Partner (or Indirect Owner) to offset other income, gain or taxes of
the Protected Partner (or Indirect Owner), either in the current year, in
earlier years, or in later years.

4.2 Process for Determining Damages. If the Partnership has breached or violated
any of the covenants set forth in Article 2 or Article 3 (or a Protected Partner
asserts that the Partnership has breached or violated any of the covenants set
forth in Article 2 or Article 3), the Partnership and the Protected Partner (or
Indirect Owner) agree to negotiate in good faith to resolve any disagreements
regarding any such breach or violation and the amount of damages, if any,
payable to such Protected Partner (or Indirect Owner) under Section 4.1. If any
such disagreement cannot be resolved by the Partnership and such Protected
Partner (or Indirect Owner) within sixty (60) days after the receipt of notice
from the Partnership of such breach and the amount of income to be recognized by
reason thereof (or, if applicable, receipt by the Partnership of an assertion by
a Protected Partner that the Partnership has breached or violated any of the
covenants set forth in Article 2 or Article 3), the Partnership and the
Protected Partner shall jointly retain a nationally recognized independent
public accounting firm (an “Accounting Firm”) to act as an arbitrator to resolve
as expeditiously as possible all points of any such disagreement (including,
without limitation, whether a breach of any of the covenants set forth in
Article 2 or Article 3, has occurred and, if so, the amount of damages to which
the Protected Partner is entitled as a result thereof, determined as set forth
in Section 4.1). All determinations made by the Accounting Firm with respect to
the resolution of any breach or violation of any of the covenants set forth in
Article 2 or Article 3 and the amount of damages payable to the Protected
Partner under Section 4.1 shall be final, conclusive and binding on the
Partnership and the Protected Partner. The fees and expenses of any Accounting
Firm incurred in connection

 

8



--------------------------------------------------------------------------------

with any such determination shall be shared equally by the Partnership and the
Protected Partner, provided that if the amount determined by the Accounting Firm
to be owed by the Partnership to the Protected Partner is more than five percent
(5%) higher than the amount proposed by the Partnership to be owed to such
Protected Partner prior to the submission of the matter to the Accounting Firm,
then all of the fees and expenses of any Accounting Firm incurred in connection
with any such determination shall be paid by the Partnership and if the amount
determined by the Accounting Firm to be owed by the Partnership to the Protected
Partner is more than five percent (5%) less than the amount proposed by the
Partnership to be owed to such Protected Partner prior to the submission of the
matter to the Accounting Firm, then all of the fees and expenses of any
Accounting Firm incurred in connection with any such determination shall be paid
by the Protected Partner.

4.3 Required Notices; Time for Payment. In the event that there has been a
breach of Article 2 or Article 3, the Partnership shall provide to each affected
Protected Partner notice of the transaction or event giving rise to such breach
not later than at such time as the Partnership provides to the Protected
Partners the IRS Schedule K-1’s to the Partnership’s federal income tax return
for the year of such transaction. All payments required to be made under this
Article 4 to any Protected Partner shall be made to such Protected Partner on or
before April 15 of the year following the year in which the gain recognition
event giving rise to such payment took place; provided that, if the Protected
Partner is required to make estimated tax payments that would include such gain
(taking into account all available safe harbors), the Partnership shall make a
payment to the Protected Partner on or before the due date for such estimated
tax payment and such payment from the Partnership shall be in an amount that
corresponds to the amount of the estimated tax being paid by such Protected
Partner at such time as a result of the gain recognition event. In the event of
a payment made after the date required pursuant to this Section 4.3, interest
shall accrue on the aggregate amount required to be paid from such date to the
date of actual payment at a rate equal to the “prime rate” of interest, as
published in the Wall Street Journal (or if no longer published there, as
announced by Citibank) effective as of the date the payment is required to be
made.

ARTICLE 5

SECTION 704(C) METHOD AND ALLOCATIONS

Notwithstanding any provision of the Partnership Agreement, the Partnership
shall use the “traditional method” under Treasury Regulations Section 1.704-3(b)
for purposes of making all allocations under Section 704(c) of the Code with
respect to any Gain Limitation Property.

ARTICLE 6

AMENDMENT OF THIS AGREEMENT; WAIVER OF CERTAIN PROVISIONS

6.1 Amendment. This Agreement may not be amended, directly or indirectly
(including by reason of a merger between either the Partnership or the REIT and
another entity) except by a written instrument signed by the REIT, the
Partnership, and each of the Protected Partners to be subject to such amendment,
except that the Partnership may amend Schedules 2.1(a) and 3.1(a) upon a person
becoming a Protected Partner as a result of a transfer of Units.

 

9



--------------------------------------------------------------------------------

6.2 Waiver. Notwithstanding the foregoing, upon written request by the
Partnership, each Protected Partner, in its sole discretion, may waive the
payment of any damages that is otherwise payable to such Protected Partner
pursuant to Article 4 hereof. Such a waiver shall be effective only if obtained
in writing from the affected Protected Partner.

ARTICLE 7

MISCELLANEOUS

7.1 Additional Actions and Documents. Each of the parties hereto hereby agrees
to take or cause to be taken such further actions, to execute, deliver, and file
or cause to be executed, delivered and filed such further documents, and will
obtain such consents, as may be necessary or as may be reasonably requested in
order to fully effectuate the purposes, terms and conditions of this Agreement.

7.2 Assignment. No party hereto shall assign its or his rights or obligations
under this Agreement, in whole or in part, except by operation of law, without
the prior written consent of the other parties hereto, and any such assignment
contrary to the terms hereof shall be null and void and of no force and effect.

7.3 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Protected Partners and their respective successors and
permitted assigns, whether so expressed or not. This Agreement shall be binding
upon the REIT, the Partnership, and any entity that is a direct or indirect
successor, whether by merger, transfer, spin-off or otherwise, to all or
substantially all of the assets of either the REIT or the Partnership (or any
prior successor thereto as set forth in the preceding portion of this sentence),
provided that none of the foregoing shall result in the release of liability of
the REIT and the Partnership hereunder. The REIT and the Partnership covenant
with and for the benefit of the Protected Partners not to undertake any transfer
of all or substantially all of the assets of either entity (whether by merger,
transfer, spin-off or otherwise) unless the transferee has acknowledged in
writing and agreed in writing to be bound by this Agreement, provided that the
foregoing shall not be deemed to permit any transaction otherwise prohibited by
this Agreement.

7.4 Modification; Waiver. No failure or delay on the part of any party hereto in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the parties hereunder are cumulative
and not exclusive of any rights or remedies which they would otherwise have. No
modification or waiver of any provision of this Agreement, nor consent to any
departure by any party therefrom, shall in any event be effective unless the
same shall be in writing, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. No notice to
or demand on any party in any case shall entitle such party to any other or
further notice or demand in similar or other circumstances.

7.5 Representations and Warranties Regarding Authority; Noncontravention. Each
of the REIT and the Partnership has the requisite corporate or other (as the
case may be) power and

 

10



--------------------------------------------------------------------------------

authority to enter into this Agreement and to perform its respective obligations
hereunder. The execution and delivery of this Agreement by each of the REIT and
the Partnership and the performance of each of its respective obligations
hereunder have been duly authorized by all necessary trust, partnership, or
other (as the case may be) action on the part of each of the REIT and the
Partnership. This Agreement has been duly executed and delivered by each of the
REIT and the Partnership and constitutes a valid and binding obligation of each
of the REIT and the Partnership, enforceable against each of the REIT and the
Partnership in accordance with its terms, except as such enforcement may be
limited by (i) applicable bankruptcy or insolvency laws (or other laws affecting
creditors’ rights generally) or (ii) general principles of equity. The execution
and delivery of this Agreement by each of the REIT and the Partnership do not,
and the performance by each of its respective obligations hereunder will not,
conflict with, or result in any violation of (i) the Partnership Agreement or
(ii) any other agreement applicable to the REIT and/or the Partnership, other
than, in the case of clause (ii), any such conflicts or violations that would
not materially adversely affect the performance by the Partnership and the REIT
of their obligations hereunder.

7.6 Captions. The Article and Section headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

7.7 Notices. All notices and other communications given or made pursuant hereto
shall be in writing, shall be deemed to have been duly given or made as of the
date delivered, mailed or transmitted, and shall be effective upon receipt, if
delivered personally, mailed by registered or certified mail (postage prepaid,
return receipt requested) to the parties at the following addresses (or at such
other address for a party as shall be specified by like changes of address) or
sent by electronic transmission to the telecopier number specified below:

 

  (i) if to the Partnership or the REIT, to:

Armada Hoffler Properties, Inc.

222 Central Park Avenue, Suite 2100

Virginia Beach, Virginia 23462

Attention: Mr. Michael P. O’Hara

Fax No.: 757-424-2513

 

  (ii) if to a Protected Partner, to the address on file with the Partnership.

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication which shall be hand delivered,
sent, mailed, telecopied or telexed in the manner described above, or which
shall be delivered to a telegraph company, shall be deemed sufficiently given,
served, sent, received or delivered for all purposes at such time as it is
delivered to the addressee (with the return receipt, the delivery receipt, or
(with respect to a telecopy or telex) the answerback being deemed conclusive,
but not exclusive, evidence of such delivery) or at such time as delivery is
refused by the addressee upon presentation.

 

11



--------------------------------------------------------------------------------

7.8 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and each of which
shall be deemed an original.

7.9 Governing Law. The interpretation and construction of this Agreement, and
all matters relating thereto, shall be governed by the laws of the Commonwealth
of Virginia, without regard to the choice of law provisions thereof.

7.10 Consent to Jurisdiction; Enforceability.

7.10.1 This Agreement and the duties and obligations of the parties hereunder
shall be enforceable against any of the parties in the courts of the
Commonwealth of Virginia. For such purpose, each party hereto and the Protected
Partners hereby irrevocably submits to the nonexclusive jurisdiction of such
courts and agrees that all claims in respect of this Agreement may be heard and
determined in any of such courts.

7.10.2 Each party hereto hereby irrevocably agrees that a final judgment of any
of the courts specified above in any action or proceeding relating to this
Agreement shall be conclusive and may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law.

7.11 Severability. If any part of any provision of this Agreement shall be
invalid or unenforceable in any respect, such part shall be ineffective to the
extent of such invalidity or unenforceability only, without in any way affecting
the remaining parts of such provision or the remaining provisions of this
Agreement.

7.12 Costs of Disputes. Except as otherwise expressly set forth in this
Agreement, the nonprevailing party in any dispute arising hereunder shall bear
and pay the costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred by the prevailing party or parties in
connection with resolving such dispute.

7.13 Enforcement by Protected Partners. The Protected Partners are the
beneficiaries of this Agreement and shall be able to enforce this Agreement as
if they were parties to this Agreement.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the REIT, the Partnership and the Contributors have caused
this Agreement to be signed by their respective officers, general partners, or
delegates thereunto duly authorized all as of the date first written above.

 

        ARMADA HOFFLER PROPERTIES, INC.,

        a Maryland corporation

                By:   /s/ Louis S. Haddad                 Name:   Louis S.
Haddad                 Title:   President and Chief Executive Officer

        ARMADA HOFFLER, L.P.,

        a Virginia limited partnership

                By:  

Armada Hoffler Properties, Inc.,

a Maryland corporation,

its General Partner

  By:   /s/ Louis S. Haddad    

Name: Louis S. Haddad

Title: President and Chief Executive Officer

 

13



--------------------------------------------------------------------------------

/s/  Daniel A. Hoffler      

Daniel A. Hoffler

  

/s/  Rickard E. Burnell      

Rickard E. Burnell

/s/  A. Russell Kirk      

A. Russell Kirk

  

/s/  Louis S. Haddad      

Louis S. Haddad

/s/  Anthony P. Nero      

Anthony P. Nero

  

/s/  John C. Davis      

John C. Davis

/s/  John E. Babb      

John E. Babb

  

/s/  Eric E. Apperson      

Eric E. Apperson

/s/  Michael P. O’Hara      

Michael P. O’Hara

  

/s/  Shelly R. Hampton      

Shelly R. Hampton

/s/  William Christopher Harvey      

William Christopher Harvey

  

/s/  Eric L. Smith      

Eric L. Smith

/s/  Alan R. Hunt

Alan R. Hunt

  

 

A/H TWA ASSOCIATES, L.L.C., a Virginia

limited liability company

By:  

/s/  A. Russell Kirk

  A. Russell Kirk, Manager RMJ KIRK FORTUNE BAY, L.L.C., a Virginia limited
liability company By:   /s/  A. Russell Kirk   A. Russell Kirk, Manager

 

14



--------------------------------------------------------------------------------

KIRK GAINSBOROUGH, L.L.C., a Virginia

limited liability company

By:   /s/  A. Russell Kirk   A. Russell Kirk, Manager

 

 

 

OYSTER POINT INVESTORS, L.P., a Virginia limited partnership By:   /s/  A.
Russell Kirk   A. Russell Kirk, Manager

 

 

 

COLUMBUS ONE, LLC, a Virginia limited

liability company

By:   /s/  Gerald S. Divaris   Gerald S. Divaris, Manager

 

 

 

DP COLUMBUS TWO, LLC, a Virginia limited liability company By:   /s/  Gerald S.
Divaris   Gerald S. Divaris, Manager

 

 

 

CITY CENTER ASSOCIATES, LLC, a Virginia limited liability company By:  
/s/  Gerald S. Divaris   Gerald S. Divaris, Manager

 

 

 

TC BLOCK 7 PARTNERS LLC, a Virginia limited liability company By:   /s/  Gerald
S. Divaris   Gerald S. Divaris, Manager

 

15



--------------------------------------------------------------------------------

TC BLOCK 12 PARTNERS LLC, a Virginia

limited liability company

By:   /s/  Gerald S. Divaris   Gerald S. Divaris, Manager

 

 

 

TC BLOCK 3 PARTNERS LLC, a Virginia limited liability company By:   /s/  Gerald
S. Divaris   Gerald S. Divaris, Manager

 

 

 

TC BLOCK 6 PARTNERS LLC, a Virginia limited liability company By:   /s/  Gerald
S. Divaris   Gerald S. Divaris, Manager

 

 

 

TC BLOCK 8 PARTNERS LLC, a Virginia limited liability company By:   /s/  Gerald
S. Divaris   Gerald S. Divaris, Manager

 

 

 

TC BLOCK 11 PARTNERS LLC, a Virginia

limited liability company

By:   /s/  Gerald S. Divaris   Gerald S. Divaris, Manager

 

 

 

TC APARTMENT PARTNERS, LLC, a Virginia limited liability company By:  
/s/  Gerald S. Divaris   Gerald S. Divaris, Manager

 

 

 

DIAN, L.L.C., a Virginia limited liability company By:   /s/  Jerry L. Dickens  
Jerry L. Dickens, Member Manager

 

16



--------------------------------------------------------------------------------

BRUCE SMITH ENTERPRISES, LLC, a

Virginia limited liability company

By:   /s/  Bruce B. Smith   Bruce B. Smith, Manager

 

 

 

BRUCE B. SMITH   /s/  Bruce B. Smith

 

17